Exhibit 10.2

LEASE TERMINATION AGREEMENT

THIS LEASE TERMINATION AGREEMENT (“Agreement”) is entered into as of the 24th
day of August, 2012, by and between TREA PACIFIC PLAZA, LLC (“Landlord”), and
SOMAXON PHARMACEUTICALS, INC. (“Tenant”), with respect to the premises
consisting of 12,109 rentable square feet of space known as Suite 250 (the
“Premises”) within the building commonly known as 10935 Vista Sorrento Parkway,
San Diego, California (the “Building”), as more particularly described in the
that certain Office Lease dated May 24, 2011 (the “Lease”).

1. The Term of the Lease is scheduled to expire on October 31, 2016; however,
Landlord and Tenant now desire to terminate the Lease early upon the terms and
conditions set forth in this Agreement. Capitalized terms which are used in this
Agreement without definition have the meanings given to them in the Lease.

2. As a condition precedent to the effectiveness of this Agreement and the early
termination of the Lease, Landlord shall enter into a lease of the Premises with
GreatCall, Inc., a Delaware corporation (“GreatCall”), upon terms and conditions
that are mutually agreeable to both Landlord and GreatCall, on or before
September 1, 2012. If Landlord does not enter into a lease of the Premises with
GreatCall on or before September 1, 2012, the Lease shall not terminate, Tenant
shall remain as “Tenant” under the Lease, and Tenant shall be and remain liable
for all of Tenant’s obligations under the Lease for the remainder of the Term.

3. Tenant shall vacate and surrender the Premises to Landlord no later than
11:59 p.m. on September 7, 2012 (the “Termination Date”), provided that
GreatCall, Inc., a Delaware corporation, may enter the Premises prior to the
Termination Date to perform Tenant Improvements (subject to the constraint that
Tenant’s business is not unreasonably disturbed).

4. In consideration for Landlord’s agreement to terminate the Lease early,
Tenant shall pay Landlord a termination fee in the amount of Two Hundred
Thousand and 00/100 Dollars ($200,000.00) (“Termination Fee”) upon the execution
of this Agreement. The Termination Fee may be in the form of converting the
existing Letter of Credit to cash and disbursing the cash to Landlord.

5. Subject to the next succeeding sentence, Tenant hereby agrees that all
furniture that is currently in the Premises shall remain in the Premises. Upon
the Termination Date, said furniture shall become the property of Landlord, with
the exception of (a) up to nine (9) office sets and six (6) workstations, and
(b) one set of conference room furniture and AV/computer set-up (which furniture
and AV/computer set-up will not come from the current board room in the
Premises). Tenant will also remove its phone system and server-racks when it
vacates the Premises.

6. In addition to the foregoing, Tenant shall continue to comply with its
existing obligations under the Lease, including timely payment of rent and all
operating expenses, if any, through to the Termination Date and Tenant’s
surrender of the Premises to Landlord pursuant to the terms of this Agreement.



--------------------------------------------------------------------------------

7. Tenant hereby represents and warrants as follows: (a) it has the power and
authority to enter into this Agreement and undertake the obligations and
enforcement hereof, (b) it has terminated any and all prior assignments of any
of its interests under the Lease and any sublease of any of the Premises, (c) it
has obtained all consents of third parties required for the effectiveness of
this Agreement and/or the termination of the Lease, (d) there has not been filed
by or against Tenant a petition in bankruptcy, voluntary or otherwise, any
assignment for the benefit of creditors, any petition seeking reorganization or
arrangement under the bankruptcy laws of the United States or any state thereof,
or any other action brought pursuant to such bankruptcy laws with respect to
Tenant (each, a “Bankruptcy”), (e) Tenant shall not file or cause to be filed
any Bankruptcy proceeding providing for Tenant as debtor within the one hundred
twenty (120) days (the “Non Bankruptcy Period”) immediately following Tenant’s
execution of this Agreement, and (f) if any Bankruptcy proceeding is filed
against Tenant within the Non Bankruptcy Period, Tenant shall use best efforts
to cause this Agreement to be confirmed by the trustee and cause any payments
and obligations under this Agreement to be deemed non-preferential.

8. Landlord hereby represents and warrants as follows: (a) it has the power and
authority to enter into this Agreement and undertake the obligations and
enforcement hereof, (b) it has obtained all consents of third parties required
for the effectiveness of this Agreement and/or the termination of the Lease,
(c) there has not been filed by or against Landlord a petition in Bankruptcy,
(d) Landlord shall not file or cause to be filed any Bankruptcy proceeding
providing for Landlord as debtor within the Non Bankruptcy Period, and (e) if
any Bankruptcy proceeding is filed against Landlord within the Non Bankruptcy
Period, Landlord shall use best efforts to cause this Agreement to be confirmed
by the trustee and cause any payments and obligations under this Agreement to be
deemed non-preferential.

9. Landlord hereby agrees that subject to Tenant’s compliance with the terms of
this Agreement, including without limitation surrender of the Premises on or
before the Termination Date and timely payment of the Termination Fee, the Lease
will be deemed terminated as of 11:59 p.m. Pacific Time on the Termination Date.
Effective as of the Termination Date, each of Landlord and Tenant (a “Releasing
Party”) does hereby release and discharge and agrees to hold the other party and
each of its members, shareholders, officers, directors, agents and employees,
and each of their respective predecessors, successors, assigns and the
employees, shareholders, officers, directors, agents and employees
(collectively, “Successors”), jointly and severally, free and harmless from any
and all claims, demands, causes of action, losses, expenses, obligations,
damages, attorneys’ fees, costs and liabilities of any nature whatsoever
(collectively “Claims”), whether or not now known, suspected or claimed, which
the Releasing Party (or any individual or entity acting through the Releasing
Party) ever had, now has or may claim to have, against the other party or any of
the other party’s Successors resulting from, arising out of or related to the
Lease, this Agreement or the Premises (the “Releases”), provided that the
Release shall not apply to Tenant’s obligation to: (i) timely pay rent and all
operating expenses, if any, through to the Termination Date, (ii) timely and
properly surrender the Premises to Landlord in accordance with the terms of the
Lease, subject to paragraph 3 hereof, and (iii) pay the Termination Fee to
Landlord in accordance with Section 4 above (collectively, the “Surviving
Claims”).

10. Each of Tenant and Landlord acknowledges that it may hereafter discover
facts different from or in addition to those it now knows or believes to be true
with respect to the Claims which are the subject of the Releases set forth in
Paragraph 8 above, and each such party expressly agrees to assume the risk of
the possible discovery of additional or different facts, and agrees that such
Releases shall be and remain effective in all respects, regardless of such
additional or different facts, provided that the Release shall not apply to the
Surviving Claims.

 

- 2 -



--------------------------------------------------------------------------------

11. Each of Tenant and Landlord understands and agrees that it expressly waives
and relinquishes all rights and benefits, if any, it may have under Section 1542
of the California Civil Code with respect only to the Claims which are the
subject of the Releases (excepting the Surviving Claims) set forth in Paragraph
8 above. California Civil Code Section 1542 reads as follows:

“§1542 [CERTAIN CLAIMS NOT AFFECTED BY GENERAL RELEASE.] A GENERAL RELEASE DOES
NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS
OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER
MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.”

 

  /s/ T.N.      /s/ R.E.N.      Tenant’s Initials      Tenant’s Initials   

12. Miscellaneous.

11.1. Time is of the essence of this Agreement. The provisions of this Agreement
shall be construed and enforced in accordance with the laws of the State of
California. Each party hereto acknowledges that (i) each party hereto is of
equal bargaining strength; (ii) each such party has actively participated in the
drafting, preparation, and negotiation of this Agreement; (iii) each such party
has had the opportunity to consult with such party’s attorneys and advisors
relative to entering into this Agreement; and (iv) any rule of construction to
the effect that ambiguities are to be resolved against the drafting party shall
not apply in the interpretation of this Agreement, any portion hereof or any
amendments hereto.

11.2. This Agreement shall inure to the benefit of and shall bind the parties
hereto and their respective personal representatives, successors and assigns.

11.3. This Agreement contains the entire understanding between the parties
hereto with respect to the subject matter hereof and supersedes any and all
prior or other contemporaneous understandings, correspondence, negotiations, or
agreements between them respecting the within subject matter. No alterations,
modifications, or interpretations hereof shall be binding unless in writing and
signed by all the parties hereto.

11.4. Should any litigation be commenced between the parties hereto or their
representatives concerning any provision of this Agreement or the Lease or the
rights and duties of any person or entity in relation thereto, the party
prevailing in such litigation, whether by out-of-court settlement or final
judgment, shall be entitled, in addition to such other relief as may be granted,
to a reasonable sum as and for attorneys’ fees incurred in such litigation and
any appeals in connection therewith. Any judgment or order entered in any final
judgment shall contain a specific provision providing for the recovery of all
costs and expenses of suit, including, without limitation, actual attorneys’
fees and costs and expenses incurred in connection with (i) enforcing,
perfecting and executing such judgment; (ii) post-judgment motions;
(iii) contempt proceedings; (iv) garnishment, levee, and debtor and third-party
examinations; (v) discovery; and (vi) bankruptcy litigation.

11.5. Any agreement to pay any amount and any assumption of liability herein
contained, express or implied, shall be only for the benefit of the parties
hereto and their respective successors and assigns, and such agreements and
assumptions shall not inure to the benefit of the obligees of any indebtedness
or any other party, whomsoever, deemed to be a third-party beneficiary of this
Agreement.

 

- 3 -



--------------------------------------------------------------------------------

11.6. Each signatory of this Agreement on behalf of Tenant and Landlord
represents and warrants that he or she has the authority to execute and deliver
the same on behalf of the entity for which such signatory is acting. Each party
hereto covenants to execute, with acknowledgment, verification, or affidavit, if
required, any and all documents and writings, and to perform any and all other
acts, that may be necessary or desirable to implement, accomplish, and/or
consummate the terms of this Agreement.

11.7. Every provision of this Agreement is intended to be severable. If any term
or provision hereof is illegal or invalid for any reason whatsoever, then such
illegality or invalidity shall not affect the validity of the remainder of this
Agreement.

11.8. No consent or waiver, express or implied, by either party to or of any
breach or default by the other party in the performance by such other party of
its obligations hereunder shall be deemed or construed to be a consent or waiver
to or of any other breach or default in the performance by such other party.
Failure on the part of either party to complain of any act or failure to act of
the other party or to declare such other party in default, irrespective of how
long such failure continues, shall not constitute a waiver of either party’s
rights hereunder.

11.9. Each of Tenant and Landlord represents and warrants to the other party
that it is not aware of any brokers or finders who may claim a fee or commission
in connection with the consummation of the transactions contemplated by this
Agreement. The party entering into an agreement to pay a commission or fee to
any broker in connection with this Agreement shall be solely responsible for
such commissions and fees.

11.10. This Agreement shall not become effective until the Agreement has been
executed by Landlord and delivered to Tenant.

11.11. This Agreement may be executed in multiple counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
instrument.

[NO FURTHER TEXT ON THIS PAGE; SIGNATURES ON FOLLOWING PAGE]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

LANDLORD:

TREA PACIFIC PLAZA, LLC,

a Delaware limited liability company

By:   /s/ Robert E. Niendorf Name:   Robert E. Niendorf Title:   Sr.
Director/Asset Management TENANT:

SOMAXON PHARMACEUTICALS, INC.,

a Delaware corporation

By:   /s/ Tran B. Nguyen Name:   Tran B. Nguyen Title:   CFO

 

- 5 -